          Case 2:13-cv-00451-AC Document 234 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       HENRY A. JONES,                                   No. 2:13-cv-0451 AC P
12                         Plaintiff,
13             v.                                          ORDER
14       P. KUPPINGER, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se with this civil rights action, has filed a request

18   for appointment of counsel to represent plaintiff at the settlement conference scheduled in this

19   case on October 5, 2020. See ECF No. 233. Plaintiff states that due to COVID-19 restrictions, he

20   does not have access to the prison law library. Plaintiff also states that he is confused by the

21   minute order filed August 12, 2020. ECF No. 232.

22            Plaintiff has not demonstrated exceptional circumstances warranting the appointment of

23   counsel to represent him at the scheduled settlement conference. See 28 U.S.C. § 1915(e)(1);

24   Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).1 Plaintiff has capably represented

25   1
        The test for exceptional circumstances requires the court to evaluate the plaintiff’s likelihood of
26   success on the merits of his claims and the ability of the plaintiff to articulate his claims pro se in
     light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
27   1331 (9th Cir. 1986). Circumstances common to most prisoners, such as lack of legal education
     and limited law library access, do not establish exceptional circumstances warranting
28   appointment of counsel.
                                                        1
        Case 2:13-cv-00451-AC Document 234 Filed 09/02/20 Page 2 of 2

 1   himself throughout the pretrial proceedings in this case, both in his thorough written submissions
 2   and his articulate video appearance before the undersigned. Moreover, the court previously
 3   appointed counsel in this case but plaintiff requested his withdrawal. Therefore, plaintiff’s
 4   request for appointment of counsel will be denied.
 5          Plaintiff is informed that, as set forth in the minute order filed August 12, 2020, ECF No.
 6   232, he is scheduled to appear at the October 5, 2020 settlement conference by videoconference,
 7   which shall be arranged by the prison and the court; plaintiff has no responsibility to facilitate this
 8   conference. The court will issue a writ ad testificandum several days before the conference to
 9   ensure plaintiff’s appearance.
10          Further, the minute order instructs the parties to submit their non-confidential settlement
11   statements to the court electronically, at the email address for the settlement judge:
12   kjnorders@caed.uscourts.gov If plaintiff is unable to email his statement, he may mail it to
13   Magistrate Judge Kendall J. Newman at 501 I Street, Sacramento CA 95814 (with a notation
14   “October 5, 2020 Settlement Conference”). Plaintiff’s statement must arrive at the court at least
15   seven (7) days before the settlement conference. Plaintiff must also send his non-confidential
16   settlement statement to defense counsel, to arrive at least seven (7) days before the conference.
17   The timely preparation and forwarding of his settlement statement is the only responsibility
18   plaintiff has before the conference.
19          Accordingly, for the reasons previously stated, IT IS HEREBY ORDERED that plaintiff’s
20   motion for appointment of counsel, ECF No. 233, is DENIED.
21   DATED: September 1, 2020
22

23

24

25

26

27

28
                                                        2
